Mr. Chief Justice Mulkey : While I concur in all that is-said in the opinion in this case, I go further, and hold that notwithstanding the father of the grandchildren died before the intestate, the grandchildren must nevertheless take, if they take at all, per stirpes, and consequently their supposed rights are not and can not be superior to those of the father if he were living. As it is conceded if the father were now claiming instead of his children he would have no standing in-court, it follows the situation of the latter is no better. The conclusion, then, to me, seems irresistible, that the statute-relating to the subject is merely declaratory of the common law, and that in no view of the case are the grandchildren entitled to participate in the proceeds of the estate.